JOANNA STATON
                                  District Clerk
                                     BELL COUNTY, TEXAS
                             BELL COUNTY JUSTICE COMPLEX
                       1201 Huey Road • P. 0. Box 909 • Belton, Texas 76513
                                 (254) 933-5197 • Fax (254) 933-5199
                    Joanna. Staton@ co. bell. tx. us • www. bellcountydistrictclerk.org




                                            May 22, 2015

Jeffrey D. Kyle, Clerk
                                           Received via e-mail 5/26
Attention: Courtland
Court of Appeals
P.O. 12547
Austin, TX 78711-254 7

RE:     Trial Court Cause No. 73309, 73310, 73311, 71838
        Appellate Case# 03-15-00040-CR, 03-15-00041-CR, 03-15-00042-CR, 03-15-00043-CR
        The State of Texas VS. Kody Lee Broxton

Courtland:

Our office is requesting an extension of time to file the Supplemental Clerk's Record. As of May
22, 2015 the Findings of Fact and Amended Trial Court Certification have not been filed with our
office. Judge Martha J. Trudo is schedule to be out of the office all next week. We are requesting a
two week extension. As soon as the paperwork is filed with us, our office will forward the
Supplemental Clerk's Record to the Court of Appeals.

If my office can be of further assistance, please advise.

                                                    Sincerely yours,
                                                    Joanna Staton
                                                    District Clerk
                                                    Bell C




        CC: File Copy